PER CURIAM:
Warren R. Folium appeals from the tax court’s order upholding the Commissioner’s collection activities with respect to Folium’s tax liability for the 1990 through 1993 tax years. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. See Follum v. Comm’r, IRS, Tax Ct. No. 7936-03L, 2007 WL 1815449 (U.S. Tax Ct. June 28, 2007). We dispense with oral argument because the facts and legal contentions are adequately *310presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.